         Case 5:19-cv-01405-EJD Document 50 Filed 07/08/19 Page 1 of 3



 1   John F. Medler, Jr. (SBN 266474)
     THE MEDLER LAW FIRM, APC
 2   john@medlerlawfirm.com                                             ISTRIC
     2030 Main Street Suite 1300                                   TES D      TC
 3   Irvine, CA 92614                                            TA




                                                                                                  O
                                                            S
     Telephone: (949)-260-4940




                                                                                                   U
                                                           ED
 4   Facsimile: (949)-260-4944




                                                                                                    RT
                                                       UNIT
                                                                              VED
 5   Caleb Marker (SBN 269721)                                           APPRO




                                                                                                           R NIA
     ZIMMERMAN REED LLP
 6
     caleb.marker@zimmreed.com
                                                                                                       a
                                                                                        J. D a v i l




                                                       NO
     2381 Rosecrans Avenue, Suite 328
                                                                             d w a rd
 7
                                                                     Judge E




                                                                                                           FO
     Manhattan Beach, CA 90245




                                                        RT
 8




                                                                                                       LI
     Telephone: (877) 500-8780
                                                                ER




                                                           H
                                                                         7/8/2019




                                                                                                  A
     Facsimile: (877) 500-8781                                                                         C
 9                                                                   N                       OF
                                                                         D IS T IC T
10
     Attorneys for Plaintiffs and the Proposed Class                           R
     Additional counsel on signature page
11

12                         IN THE UNITED STATES DISTRICT COURT

13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     TYLER BENDIS, JULIA BENDIS, NICHOLAS )             Case No.5:19-cv-01405
15   JAMES JOHNSON, and JAMES JOHNSON, )
                                          )             PLAINTIFFS’ VOLUNTARY DISMISSAL
16                            Plaintiffs, )             UNDER FRCP 41(a)(1)(A) OF DEFENDANTS
                                          )             THE UNIVERSITY OF SOUTHERN
17           vs.                          )             CALIFORNIA, GEORGETOWN
                                          )             UNIVERSITY AND WAKE FOREST
18   WILLIAM “RICK” SINGER, THE KEY       )             UNIVERSITY
     WORLDWIDE FOUNDATION, THE EDGE )
19   COLLEGE & CAREER NETWORK, LLC,       )
     d/b/a “THE KEY,” THE UNIVERSITY OF   )
20   SOUTHERN CALIFORNIA, THE REGENTS )
     OF THE UNIVERSITY OF CALIFORNIA,     )
21   STANFORD, THE UNIVERSITY OF SAN      )
     DIEGO, THE UNIVERSITY OF TEXAS AT )
22   AUSTIN, WAKE FOREST UNIVERSITY,      )
     YALE UNIVERSITY, and GEORGETOWN      )
23   UNIVERSITY,                          )
                                          )
24                         Defendants.    )
                                          )
25                                        )
                                          )
26                                        )
                                          )
27                                        )
28
                                            -1-
     PLAINTIFFS’ VOLUNTARY DISMISSAL UNDER FRCP 41(a)(1)(A) OF THE UNIVERSITY OF SOUTHERN
                  CALIFOGEORGETOWN UNIVERSITY AND WAKE FOREST UNIVERSITY
           Case 5:19-cv-01405-EJD Document 50 Filed 07/08/19 Page 2 of 3



 1          COMES NOW Plaintiffs and, pursuant to Fed. R. Civ. P. 41(a)(1)(A), voluntarily dismisses

 2 its claims against Defendants The University of Southern California, Wake Forest University, and

 3
     Georgetown University. These Defendants have agreed to waive costs under Rule 41(d), and each
 4
     party shall be responsible for their own costs. None of these Defendants have yet filed an Answer
 5
     or responsive pleading. Very similar claims against these universities are being pursued in the
 6

 7 Class Action case, Tamboura et al. v. Singer et al., 5:19-cv-03411-EJD, currently pending with this

 8 Court. This dismissal has no effect on that case.

 9
                                                  Respectfully Submitted,
10
                                                  THE MEDLER LAW FIRM, APC
11
                                                  /s/ John F. Medler, Jr., Esq. SBN: 266474
12                                                2030 Main Street Suite 1300
                                                  Irvine, CA 92614
13                                                Tel: (949)-260-4940
                                                  Fax: (949)-260-4944
14                                                john@medlerlawfirm.com
15

16
                                                  ZIMMERMAN REED LLP
17                                                /s/ Caleb Marker
                                                  Caleb Marker (SBN 269721)
18                                                caleb.marker@zimmreed.com
                                                  2381 Rosecrans Avenue, Suite 328
19                                                Manhattan Beach, CA 90245
20                                                Telephone: (877) 500-8780
                                                  Facsimile: (877) 500-8781
21
                                                  ZIMMERMAN REED LLP
22
                                                  David M. Cialkowski*
23
                                                  david.cialkowski@zimmreed.com`
24                                                Brian C. Gudmundson*
                                                  brian.gudmundson@zimmreed.com
25                                                Alia M. Abdi*
                                                  alia.abdi@zimmreed.com
26                                                1100 IDS Center, 80 South 8th Street
27                                                Minneapolis, MN 55402
                                                  Telephone: (612) 341-0400
28                                                Facsimile: (612) 341-0844
                                              -2-
       PLAINTIFFS’ VOLUNTARY DISMISSAL UNDER FRCP 41(a)(1)(A) OF THE UNIVERSITY OF SOUTHERN
                    CALIFOGEORGETOWN UNIVERSITY AND WAKE FOREST UNIVERSITY
        Case 5:19-cv-01405-EJD Document 50 Filed 07/08/19 Page 3 of 3



 1
                                          Attorneys for Plaintiffs and the Class
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -3-
     PLAINTIFFS’ VOLUNTARY DISMISSAL UNDER FRCP 41(a)(1)(A) OF THE UNIVERSITY OF SOUTHERN
                  CALIFOGEORGETOWN UNIVERSITY AND WAKE FOREST UNIVERSITY
